Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, Jr., J), rendered February 21, 2006, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s remarks were fair comment upon the evidence or were a fair response to arguments presented in the summation by defense counsel (see People v Schouenborg, 42 AD3d 473 [2007]; People v Urena, 24 AD3d 693 [2005]; People v George, 2 AD3d 457 [2003]; People v Jones, 294 AD2d 517, 518 [2002]; People v Banks, 258 AD2d 525, 526 [1999]).
The defendant’s remaining contention is not preserved for appellate review (see CPL 470.05 [2]), and we decline to review it in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]). Fisher, J.P., Ritter, Dillon and McCarthy, JJ., concur.